Citation Nr: 0701181	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  03-07 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, TX.

The veteran has been found to be incompetent for VA purposes 
and his appeal is brought by his spouse on his behalf.

The Board remanded the case in October 2004 for specified 
development of the evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran had active service from October 1968 to October 
1970.  His DD214 shows that he had foreign or sea service for 
1 year, 8 months and 7 days in WestPac during the Vietnam 
Era; and that he was awarded the NDSM and MUCR and received 
training as a SM and BMR.  He is not shown in documents now 
of record to have been awarded the Vietnam Service Medal 
(VSM).  His 201 file confirms that he served out of Yokosuka 
(WPD NBG-1) prior to being with WESTPACDET BMU-1.  
Documentation reflects that his continuous "toured sea 
duty" commenced in January 1969 and went to October 1970.  
The identity of any of his specific ships is not now of 
record.

As part of the requested development, the VARO had initially 
asked the veteran for clarification of his association with 
being in-country with regard to a Naval vessel.  In response, 
he indicated that he had not just been adjacent to the 
country onboard ship but had in fact "set foot in" Vietnam 
when his plane landed at Da Nang in 1969-70.  

Certain presumptions apply to persons stationed in Vietnam 
with regard to exposure to Agent Orange (dioxin(s)) who 
subsequently develop a variety of disabilities including 
diabetes mellitus.  

The Board notes that a VA departmental-wide stay is in effect 
with regard to certain cases where a veteran alleges exposure 
to dioxins as a result of being onboard a ship or other 
circumstances wherein he/she may not have actually set foot 
on land in-country.  (See Haas v, Nicholson, No. 04-491 (U.S. 
Vet. App. 16, 2006) and associated guidelines pending an 
appeal by VA of that decision, to include a Board Chairman's 
Memorandum No. 01-06-24, September 21, 2006).  

However, in this case, while the veteran may well have been 
stationed on such a ship off the coast of Vietnam at one 
point or another, he is not herein claiming off-shore 
exposure but rather that he did set foot in Vietnam and thus 
is claiming in-country exposure.  

For purposes of clarification, the Board would note that 
while certain service in a deep-water vessel in waters off 
the shore of the Republic of Vietnam has been first excluded 
and now is under further consideration, such service is 
included in the phrase "service in the Republic of Vietnam" 
if service involved duty or visitation in country.  See 38 
C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2006).  Accordingly, 
the case is an exception to the Haas stay.

However, since the names of the ships are unknown, it has not 
been verified as to the location of the ships or activities 
associated therewith as described by the veteran to have also 
involved his being on a plane [which may or may not have been 
flying from off the ship or from ground base in Japan, for 
instance, where the veteran was known to have been located 
for a period of time and for which there are some service 
medical records].  The veteran has described being on a plane 
that landed at Da Nang in June 1969.  In a statement 
submitted in September 2005, the veteran gives the general 
names of three others, two being ship servicemen, who were 
onboard the plane at that time.  

The Board notes that the veteran's ability to recall 
additional details may be impaired by his mental health 
status and designated incompetence at present, and thus it 
may not be possible to more clearly identify and thereafter 
obtain statements from these service comrades.  However, an 
attempt might be helpful and would certainly be within the 
realm of reasonable assistance provided by VA to the veteran.  
Moreover, certainly additional development with regard to the 
ships on which the veteran was stationed and their locations, 
etc., might be productive.

In the veteran's VA Form 9, dated in March 2003, he asked for 
a personal hearing at the VARO, which was scheduled but for 
which he failed to report.  On the veteran's Substantive 
Appeal, a VA Form 9, he also specifically stated that he had 
photographs of himself in Vietnam; and he also had statements 
from family members confirming his presence in-country.  Such 
photos and statements are not in the file.  It may have been 
that he intended to bring these to the hearing since they 
were mentioned in the same document and context.  As this 
evidence could be important to his appeal, he must be 
apprised thereof and afforded another opportunity to submit 
the photos and lay statements. 

Based on the evidence of record, the regulations pertinent to 
the current claim, and considering all due process 
requirements including any increased obligations in the case 
of an incompetent veteran, the Board finds that additional 
development is warranted.




Accordingly, the case is REMANDED for the following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

He should be asked to identify more 
thoroughly any persons who served with 
him and can confirm their/his presence 
in-country; and specifically, the names 
of each of the ships on which he was 
stationed, his specific duties thereon, 
etc.  

He should also be asked to submit the 
photos he has reported that he has of 
himself in Vietnam, as well as statements 
from family members or friends who can 
verify his allegations in that regard.  
The VA should assist him as necessary in 
obtaining such documentation.

2.  The service department should be 
asked to clarify, if possible, the 
specific ships on which the veteran was 
stationed, even if he has been unable to 
fulfill the requests of (2) above.  After 
the names of the ship(s) have been 
identified, the service department should 
be asked to provide the deck logs and 
associated documents [as to location of 
the vessels in proximity to Vietnam, 
dates, whether aircraft were sent from 
the ship to in-country landing sites such 
as Da Nang, etc.], from all appropriate 
sources (including but not limited to the 
National Archives and Records 
Administration, or the U.S. Army and 
Joint Services Records Research Center 
(JSRRC), formerly, U.S. Armed Services 
Center for Research of Unit Records.  The 
same sources may be able to certify the 
nature of any flights from Japan or 
elsewhere in the Pacific Theater on which 
the veteran may have been transported to 
Vietnam.  Any negative responses should 
be documented in the file.

4.  The case should then be reviewed.  If 
the decision remains unsatisfactory, a 
supplemental statement of the case (SSOC) 
should be issued and the veteran, his 
spouse and his representative should be 
afforded reasonable opportunity to 
respond.  The case should then be 
returned to the Board.  The veteran need 
do nothing further until so notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


